Citation Nr: 1030725	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-03 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sciatica, including based 
on herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The veteran had active service from July 1951 to July 1955 and 
from September 1955 to July 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), in pertinent part 
denying service connection for sciatica.

The Board remanded the appealed claim in March 2010 to afford RO 
review of the claim based on a theory of entitlement based on 
herbicide agent exposure, so as to avoid piecemeal adjudication.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court 
will [not] review BVA decisions in a piecemeal fashion"); Fugere 
v. Derwinski, 1 Vet. App. 103, 105 (1990) ("Advancing different 
arguments at successive stages of the appellate process does not 
serve the interests of the parties or the Court"), aff'd, 972 
F.2d 331 (Fed. Cir. 1992); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
sciatica developed in service or is otherwise causally related to 
service.

2.  The preponderance of the evidence is against sciatica having 
been caused by exposure to herbicide agents in service.

3.  Arthritis of the spine or organic diseases of the nervous 
system have not been shown to have been present within the first 
post-service year.  

CONCLUSION OF LAW

The criteria for service connection for sciatica are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the 
claim for service connection for sciatica adjudicated herein.  A 
VCAA notice letter was issued in January 2005, prior to the RO's 
initial adjudication of the claim in June 2005.  An additional 
VCAA notice letter was sent in October 2009 addressing issues 
including entitlement to service connection for sciatica, 
followed by the RO's issuance of a SSOC in October 2009.  
Following the Veteran's expansion of the claim to include a 
theory of entitlement based on herbicide agent exposure, the RO 
in April 2010 issued yet another VCAA letter addressing the 
claim, which was followed by the most recent SSOC addressing the 
claim issued in June 2010.  These VCAA letters informed the 
Veteran of the notice and duty-to-assist provisions of the VCAA, 
of the bases of review, and of the information and evidence 
necessary to substantiate the claim, both on a direct basis and 
based on herbicide agent exposure.  He was also told by VCAA 
letter that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connected benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Veteran was afforded a separate Dingess-type notice 
letter in March 2006.  The more recent VCAA letters in October 
2009 and April 2010 also addressed the downstream issues of 
disability rating and effective date.  To whatever extent such 
Dingess-type notice may have been deficient in this case, such 
deficiency would be harmless and moot, because the claim is 
herein denied.

The development letters also requested that the Veteran advise of 
any VA and private medical sources of evidence pertinent to his 
claim, and provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claim.  The Veteran 
did 
inform of VA, military facility (TRICARE), and private treatment, 
and these records were requested with appropriate authorization 
from the Veteran, and obtained records were associated with the 
claims file.  Service treatment and examination records were also 
associated with the claims file.

The Veteran was appropriately informed, including by the appealed 
rating decision, SOC, and SSOCs, of records obtained, and, by 
implication, of records not obtained.  He was also adequately 
informed of the importance of obtaining all relevant records, and 
of his ultimate responsibility to see that records are obtained 
in furtherance of his claim.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination to address etiology of claimed sciatica as related to 
service was afforded the Veteran in March 2008.  Although that 
examiner did not then find sciatica, the examiner did find low 
back disability with some degenerative changes, and provided an 
opinion addressing the etiology of disability found as related to 
service. 

The balance of the evidence of record, including VA treatment 
records with findings of sciatica, taken together with this 
examination report, are adequate for the Board's adjudication of 
the appealed claim.  As discussed infra, the VA examiner 
specifically opined regarding a causal association between 
service and current low back disability, and that examiner 
effectively rejected the Veteran's own theory of a causal 
association between service and current disability.  
Additionally, the Board herein concludes that the Veteran is not 
competent to address the question of a causal link between 
physical labor in service and current sciatica  or conditions 
associated with sciatica.  The record contains no other 
indication of an association between service and current 
sciatica.  The Board accordingly concludes that in the absence a 
cognizable indication of an event, injury, or disease potentially 
causative of current sciatica having occurred in service, no 
additional VA examination to address etiology of sciatica as 
related to service is required.  38 C.F.R. § 3.159(c)(4); 
McLendon. 

The Board further concludes that the VA examination obtained in 
March 2008 to address neurological disorders and any etiology 
related to service was adequate for purposes of the current 
adjudication.  As already discussed, the Board concludes that 
this examination, taken together with the balance of the 
evidentiary record, adequately answers all implicated medical-
related questions.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007) (stating that once VA undertakes 
the effort to provide an examination when developing a claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).  The evidentiary record is sufficient 
for the Board to adjudicate the claim adjudicated herein, and no 
further examination or medical opinion is required.  The Board 
accordingly concludes that any VA examination requirements for 
the service connection claim adjudicated herein have been 
satisfied.

The Board's remand in March 2010 required additional VCAA notice 
addressing the theory of entitlement based on herbicide agent 
exposure, any other indicated development, and thereafter 
RO/Appeals Management Center (AMC) issuance of a SSOC 
readjudicating the claim prior to return of the case to the Board 
for further review.  This development has been substantially 
accomplished.   Only substantial, and not strict, compliance with 
the terms of a Board remand is required pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims adjudicated herein. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has presented no avenues of evidentiary development which 
the RO has not pursued by query.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests would 
further the claim being decided herein.  38 U.S.C.A. § 5103A 
(a)(2); 38 C.F.R. § 3.159.

The Veteran has addressed his claim by written statements.  In a 
VA Form 9 submitted in February 2008, he requested a Travel Board 
hearing before a Veterans Law Judge to be conducted at the RO.  
He withdrew that request by a December 2009 submission.  There 
has been no expressed indication that he desires a further 
opportunity to address his claim adjudicated herein.

In summary, in this case, with regard to the service connection 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the service connection claim 
at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the only 
significant medical question remaining pertaining to the claim 
for service connection for sciatica was in this case, based on 
development already undertaken, the responsibility of the 
Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for Service Connection for Sciatica, Including
Based on Herbicide Agent Exposure

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain diseases, such as arthritis and organic diseases of the 
nervous system, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to a herbicide agent (e.g., Agent Orange). 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, those diseases 
that are listed at 38 C.F.R. § 3.309(e) shall be presumptively 
service connected if there are circumstances establishing 
herbicide agent exposure during active military service, even 
though there is no record of such disease during service.  
Generally, the regulation applies where a listed disease becomes 
manifest to a degree of 10 percent or more at any time after 
service, with the exception that peripheral neuropathy must 
manifest to a degree of 10 percent or more within one year after 
the last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  
Sciatica and diseases of the lumbosacral spine associated with 
sciatica are not among those diseases for which a presumption 
based on herbicide agent exposure is established.  38 C.F.R. 
§ 3.309(e).  

However, the provisions for presumptive service connection based 
on herbicide agent exposure do not preclude a claimant from 
establishing service connection with proof of actual direct 
causation, on the basis that exposure to Agent Orange led to the 
development of the claimed disability after service.  See Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Service treatment records and the Veteran's in-service 
examinations including his service retirement examination in June 
1972, as well as reports of medical history in service including 
as associated with that service retirement examination, are all 
entirely negative for complaints, findings, diagnoses, or 
treatments for disability of the low back, lumbosacral spine, 
sciatic-related disability, or symptoms reflective of disease or 
disability of these parts.  

Recent treatment records, including in 2008 and 2009, document 
the Veteran's continued complaints of pain radiating down one or 
both legs, with symptoms worsened with prolonged sitting.  
February 2008 X-rays of the lumbar spine showed degenerative disk 
disease and degenerative joint disease.  Ongoing diagnoses 
include low back pain and sciatic radiculopathy.  TRICARE 
treatment records from the 1990s in military treatment facilities 
show complaints of worsening back and radiating leg pain, with 
assessments of low back pain and sciatica.  

Upon VA examination for compensation purposes in March 2008, the 
Veteran reported a history of working for the Postal Service for 
three years after service, and working for the Air Force as a 
civilian employee for three to four years, also after service, 
with that employment ending in 1982.  He reported last having 
worked in 1982, and following that having begun his own ministry, 
including performing volunteer ministry work at a jail.  He 
asserted that his work lifting cargo while in service caused his 
current back condition.  The examiner noted a history of 
treatment in recent years at VA and privately for the Veteran's 
back, including medications taken, and physical therapy obtained 
in 2006.  

At the March 2008 examination the Veteran complained of constant 
low back pain, as well as weakness, stiffness, and lack of 
endurance in the back.  He indicated difficulties in multiple 
areas, including the low back, the buttocks area, the right leg 
extending to the right calf, and the neck.  The examiner noted 
that radiation into the right leg was indicated by the Veteran's 
self-report of symptoms.  Upon physical  examination, the 
examiner found flattening of lumbar segments, and extremes of 
flexion and extension reportedly producing pain, stiffness, or 
weakness.  Straight leg raising was negative.  X-rays showed 
degenerative changes in the lumbar spine and sacroiliac joints.  
An MRI showed neuroforaminal narrowing at L3/L4, L4/L5, and 
L5/S1, and well as degenerative joint disease in the lumbosacral 
spine.  The examiner diagnosed spondylosis of the lumbar spine 
without lower extremity radiculopathy, with neuroforaminal 
narrowing and short pedicles.  

The examiner reviewed the claims file and found no evidence or 
suggestion of a back problem in service, either upon service 
treatment records or upon retirement physical examination in June 
1972.   The examiner further concluded that there  was no 
evidence that the Veteran's subjectively complained-of lumbar 
condition was associated with his service from 1955 to 1972.   
The examiner then concluded that a current low back disorder was 
not caused by or a result of active service.  

Regarding the Veteran's claim for service connection for sciatica 
on a direct basis, the absence of any evidence in service records 
to support the claim, and the absence of any records of 
disability or symptoms of disability associated with the low 
back, lumbosacral spine, or sciatic pain or neuritis in the 
decades between the Veteran's service separation in 1972 and the 
1990s when treatment for low back or sciatic symptoms are first 
documented, all weigh heavily against any causal association 
between service, and the Veteran's current low back degenerative 
joint disease and degenerative disk disease, and his sciatic 
radiculopathy.  The negative March 2008 VA examiner opinion - 
against any association between service and current disability - 
also weighs heavily against the claim.  

While the Veteran is competent to provide statements regarding 
his symptoms of disability in service and after service, he has 
not stated in support of his claim that he had sciatic or related 
symptoms in service.  Rather, it is his contention, in effect, 
that physical labor which he performed in service caused or 
contributed to his current disability.  That question of 
causation between past activities and current disability is a 
uniquely medical one, and hence beyond the competence of the 
Veteran as a layperson.  Espiritu; cf. Jandreau.  The Board 
accordingly concludes that the Veteran is not competent to 
address that question of a causal link between activities in 
service and a low back disorder or sciatica with onset years or 
decades later.  Thus, the Veteran's contentions in this regard 
are not cognizable to support the claim.  The VA examiner in 
March 2008 opined to the contrary, stating that his current 
disability was not causally related to service while noting the 
Veteran's reported tasks lifting cargo in service in the course 
of duties in supply management.  Because the examining physician 
was competent to address this medical question of causation 
between physical labor in service and low back and sciatic 
symptoms developing many years later, the March 2008 examiner's 
opinion of no causal association between service and the current 
low back disability weighs against the claim for service 
connection for sciatica on a direct basis.  

Accordingly, with significant evidence weighing against any 
causal link between service and current sciatica, against 
development of sciatica in service, and against continuity of 
symptoms of sciatic from service to the present; and without 
causality or continuity evidence cognizably supporting the claim 
on these bases, the preponderance of the evidence is against 
service connection for sciatica on any of these bases.  38 C.F.R. 
§ 3.303.  

To the extent the Veteran's claimed sciatica is associated with 
arthritis or an organic disease of the nervous system, service 
connection for the condition on a first-year-post-service 
presumptive basis is not warranted because there is no 
affirmative evidence of either arthritis or organic disease of 
the nervous system being present within the first post-service 
year.  38 C.F.R. § 3.307, 3.309.  

Regarding the Veteran's claim for service connection for sciatica 
as due to herbicide agent exposure, the Veteran in April 2010 
submitted a statement from a fellow soldier attesting to 
undocumented secret missions on which the Veteran reportedly flew 
from the Clark Air Force Base in the Philippines to the DaNang 
Air Base in Vietnam.  This was not the Veteran's first assertion 
regarding secret missions into Vietnam.  However, as the case is 
currently developed, the question of the Veteran's exposure to 
herbicide agents is immaterial, because, as the Board stated in 
the body of its March 2010 remand, the Veteran's claimed sciatica 
is not a disorder for which there is a presumption of service 
connection based on herbicide agent exposure.  38 C.F.R. § 
3.309(e).  The Veteran could supported the claim based on Agent 
Orange by providing a medical opinion supporting a causal link 
between his alleged in-service herbicide agent exposure and his 
subsequent development of sciatica.  Combee, supra.  However, 
there is no such medical opinion of record, and that basis of 
claim is thus not supported by any causal link between alleged 
herbicide agent exposure and the Veteran's sciatic neuritis.  In 
the absence of such an opinion, the preponderance of the evidence 
is against the claim on that basis.  

Because the preponderance of the claim is against the claim for 
service connection for sciatica on any basis, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for sciatica is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


